Citation Nr: 1605893	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in March 2011 and February 2013.  The Veteran and his spouse appeared for a Travel Board hearing in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's testimony from his November 2015 Travel Board hearing clearly reflects that additional evidentiary development is required before this case can be further adjudicated by the Board.

First, the Veteran testified that he had been in receipt of disability benefits from the Social Security Administration (SSA) for three years and that this grant of benefits "utilized" all three of his service-connected disabilities.  The documentation, including potential mental health and audiological records, leading to that grant of benefits has not been requested by VA to date.  Such action must be taken prior to further adjudication.  38 C.F.R. § 3.159(c)(2) (2015).

Second, the Veteran reported ongoing mental health treatment at the Murfreesboro, Tennessee VA Medical Center, but the claims file only reflects records dated through July 2014.  Updated records must be requested and associated with the claims file.  Id.

Third, the Veteran reported that his PTSD had worsened since his most recent VA examination in 2010 and that his doctors had stipulated that he needed hearing aids since his last VA examination (February 2013).  Notably, he stated that he thought "about hurting himself" once or twice per month, when asked about suicidal ideation.  Such a complaint of worsening is sufficient to render necessary new VA psychiatric and audiological examinations.  See VAOPGCPREC 11-95 (April 7, 1995).  In further regard to the PTSD and TDIU claims, a Disability Benefits Questionnaire (DBQ) filled out by the Veteran's VA treatment provider (an advanced practice nurse) in September 2014 indicates that the Veteran was "definitely unemployable because his behavior is bizarre."  This statement should be carefully taken into account by the VA psychiatrist or psychologist who conducts the upcoming mental health examination.

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted and requested to provide copies of all documentation relating to the Veteran's grant of SSA disability benefits.  All records obtained by VA must be added to the claims file.  If the search for such records has negative results, this fact must be documented in the claims file.

2.  The Murfreesboro VAMC must be contacted, and all medical/mental health records dated since July 2014 must be requested.  All records obtained by VA must be added to the claims file.  If the search for such records has negative results, this fact must be documented in the claims file.

3.  The Veteran must be afforded a VA audiological examination, with an examiner who has reviewed the claims file.  Pure tone threshold and Maryland CNC testing must be performed.  The examiner must also comment on the severity of the Veteran's tinnitus and the functional effects of his bilateral hearing loss on everyday life.  Specifically, the examiner must address the extent to which these two disabilities, in tandem with the Veteran's service-connected PTSD, impact his ability to secure or follow a substantially gainful occupation.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  The Veteran must also be afforded a VA psychiatric examination, with an examiner (psychiatrist or psychologist) who has reviewed the claims file.  All of the Veteran's subjective complaints and objective findings as to his service-connected PTSD must be described, and a multi-axial diagnosis must be rendered.  The examiner should specifically address the frequency of any suicidal ideation, as the Veteran has reported suicidal thoughts.  The examiner must also address the extent to which the service-connected PTSD, in tandem with the Veteran's service-connected bilateral hearing loss and tinnitus, impact his ability to secure or follow a substantially gainful occupation.  The findings from the September 2014 DBQ should be addressed in making this determination.  All opinions must be supported by a detailed rationale in a typewritten report.

5.  Then, the claims must be readjudicated, with full consideration of 38 C.F.R. § 3.321(b)(1) for the increased rating claims and 38 C.F.R. § 4.16(b) for the TDIU claim, if deemed warranted.  Any necessary action pursuant to those sections must be completed before a Supplemental Statement of the Case is issued, should the disposition of any claim remain less than fully favorable.  Following the issuance of a Supplemental Statement of the Case to the Veteran and his representative, a reasonable period of time must be allowed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




